Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on May 29, 2009 Securities Act File No. 2-91556 Investment Company Act File No. 811-4052 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF x Pre-Effective Amendment No. Post-Effective Amendment No. 78 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 85 (Check appropriate box or boxes.) Legg Mason Partners Money Market Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York 10041 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Money Market Trust 100 First Stamford Place Stamford, Connecticut (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on the 60 th day following the date of this filing, pursuant to Rule 485(a). * This filing relates solely to Western Asset California Municipal Money Market Fund, Western Asset Massachusetts Municipal Money Market Fund, Western Asset Municipal Money Market Fund, and Western Asset New York Municipal Money Market Fund. PROSPECTUS / August , 2009 Western AssetCaliforniaMunicipal MoneyMarket Fund ClassA and ClassI Shares Class Ticker Symbols A MBCXX I MBYXX The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is accurate or complete. Any statement to the contrary is a crime. WESTERN ASSET CALIFORNIA MUNICIPAL MONEY MARKET FUND SUPPLEMENT DATED AUGUST [ ], 2009TO THE PROSPECTUS DATED AUGUST [ ], 2009 The following supplements, and replaces any contraryinformation in, the Prospectus Participation in the Temporary Guarantee Program forMoney Market Funds Each fund participates in the U.S. Treasury Departments Temporary Guarantee Program for money market funds (the Guarantee Program) which has been extended through September 18, 2009. Under the Guarantee Program, the U.S. Treasury guarantees the $1.00 per share value of fund shares outstanding as of September 19, 2008, subject to certain terms and limitations. Only shareholders who held shares as of September 19, 2008 are eligible to participate in the guarantee. Those shareholders may purchase and redeem shares in their account during the period covered by the Guarantee Program. However, if an otherwise eligible shareholder closes or transfers his or her fund account during the period covered by the Program, the shareholder will no longer be covered under the Program. Also, as further described below, the number of shares covered by the guarantee cannot exceed the number of shares held by the shareholder at the close of business on September 19, 2008. Thus, to the extent the overall value of a shareholders account increases after September 19, 2008, the amount of the increase will not be covered by the guarantee. The guarantee will be triggered if the market-based net asset value per share of a fund is less than $0.995, unless promptly cured (a Guarantee Event). If a Guarantee Event were to occur, the fund would be required to liquidate. Upon liquidation and subject to the availability of funds under the Guarantee Program, eligible shareholders would be entitled to receive payments equal to $1.00 per covered share. The number of covered shares held by a shareholder would be equal to the lesser of (1) the number of shares owned by that shareholder on September 19, 2008 or (2) the number of shares owned by that shareholder on the date upon which the Guarantee Event occurs. The coverage provided for all money market funds participating in the Guarantee Program (and, in turn, any amount available to a fund and its eligible shareholders) is subject to an overall limit, currently approximately $50 billion. As discussed above, the term of the latest extension of the Guarantee Program is currently scheduled to terminate as of the close of business on September 18, 2009. In order to participate in the Guarantee Program, each fund has paid a participation fee of 0.04% of the funds asset base (number of shares outstanding X 1.00) as of September 19, 2008, which is not covered by any expense cap currently in effect. Additional information about the Guarantee Program is available at http://www.ustreas.gov. Western Asset California Municipal Money Market Fund Contents Investment objective 2 Fees and expenses of the fund 2 Principal investment strategies 3 Certain risks 4 Annual total return 5 Investment manager 6 Subadviser 6 Purchase and sale of fund shares 6 Tax information 7 Payments to broker/dealers and other financial intermediaries 7 More on the funds investment strategies, investments and risks 8 Management 20 Choosing a class of shares to buy 23 Comparing the funds classes 24 Sales charges 25 Institutional investors  eligible investors 26 Buying shares 28 Exchanging shares 31 Redeeming shares 34 Other things to know about transactions 38 Dividends, distributions and taxes 42 Share price/Fund business days 45 Financial highlights 47 Investment objective The fund seeks to provide income exempt from both regular federal income tax and California personal income tax from a portfolio of high quality short-term municipal obligations selected for liquidity and stability of principal. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Your actual costs may be higher or lower. SHAREHOLDER FEES (paid directly from your investment) CLASS A CLASS I Maximum sales charge (load) imposed on purchases (as a % of offering price) None None Maximum contingent deferred sales charge (load) (as a % of the lower of net asset value at purchase or redemption) None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS A CLASS I Management fees Distribution and service (12b-1) fees 0.10 % None Other expenses Treasury Guarantee Program 1 Total annual fund operating expenses 2 1 The Treasury Guarantee Program expenses were 0.025% and were incurred for the period September 19, 2008 through April 30, 2009, and are not covered by any expense limitation currently in effect. The fund has elected to continue to participate in the Program until its termination date on September 18, 2009. For the fiscal year ended 03/31/2010, the expenses of participation in the Program are expected to be [ ]%. 2 Because management has agreed to voluntarily forgo fees and/or reimburse operating expenses (other than interest, brokerage, taxes and extraordinary expenses), actual total annual operating expenses are not expected to exceed 0.80% for ClassA shares and 0.70% for ClassI shares (the voluntary limits). This arrangement may be changed or terminated at any time. The manager is permitted to recapture amounts voluntarily forgone or reimbursed to the fund during the previous 12 months if the funds total annual operating expenses have fallen to a level below the voluntary limits. In no case will the manager recapture any amount that would result, on any particular business day of the fund, in the funds total annual operating expenses exceeding the voluntary limits. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes:  You invest $10,000 in the fund for the time periods indicated 2 ½ Western Asset California Municipal Money Market Fund  Your investment has a 5% return each year and the funds operating expenses remain the same  You reinvest all distributions and dividends without a sales charge Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS ClassA ClassI Principal investment strategies The fund is a money market fund which invests primarily in short-term high quality municipal securities, the interest on which is excluded from regular federal income tax and California personal income tax, although it may be subject to the alternative minimum tax. These securities include participation or other interests in California municipal securities and other structured securities such as variable rate demand obligations, tender option bonds, partnership interests and swap-based securities, many of which may be issued or backed by U.S. or non-U.S. banks. Some municipal securities, such as general obligation issues, are backed by the issuers taxing authority, while other municipal securities, such as revenue issues, are backed only by revenues from certain facilities or other sources and not by the issuer itself. Under normal circumstances, the fund may invest up to 20% of its assets in municipal securities and other investments whose interest may be subject to federal and/or California taxes, although for temporary or defensive purposes, the fund may invest an unlimited amount in such securities. As a money market fund, the fund tries to maintain a share price of $1.00, and must follow strict rules as to the credit quality, diversification and maturity of its investments. If, after purchase, the credit rating on a security held by the fund is downgraded or the credit quality deteriorates, or if the maturity on a security is extended, the funds subadviser or Board (where required by Western Asset California Municipal Money Market Fund
